SDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 21, 2021 was considered by the examiner.

Election/Restrictions
Newly submitted claim 33 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 33 is directed to figure 7B, and its elements 14, 12, and 13. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 33 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Specification Objections
The amendment filed December 21, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Applicant’s amendments to ¶¶ 0032 and 35. The objection is due to the language of “In one instance”, and “in another instance”. Applicant has no support for the use of this language. Further, Applicant language throughout the specification is “in one or more embodiments”. The term “in one instance” implies a specific embodiment of which Applicant does not have support. 
In addition to the above objection, the amendments are also objected because of the use of “includes” instead of “comprises”. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Because Examiner cannot partially enter the specification the entire amendment to the specification is objected to. Therefore, the specification is also objected to because of the following informalities:
In ¶ 0050, Applicant references figure 7. There is no figure 7. There is a figure 7A, and a figure 7B.
Appropriate correction is required.

	
	

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
Claims 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an n-type Ga203 material layer (drift layer) on the substrate, does not reasonably provide enablement for any and all n-type Group III trioxide material layer (drift layer).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Regarding claim 21,
Applicant only has support for having the material layer (drift layer) being formed, or made of, Ga2O3. Applicant does not have support for any and all other Group III trioxide materials. For example Applicant does not have support for thallium trioxide, or ununtrium trioxide, or boron trioxide, etc. Therefore, the scope of the claims exceeds that which Applicant has enabled.
As Examiner understands Applicant’s argument, Applicant is asserting that they have support for the enablement of the limitation “n-type group III trioxide” because one of ordinary skill in the art would know that this would encompass gallium trioxide, indium triode, combinations therefore, and (AlxGa1-x)2O3. Examiner does not take issue with this. Applicant also asserts that the materials Examiner stated one would not use as a semiconductor material. Examiner takes issue with the scope of the claim limitation. While allium trioxide, indium triode, combinations therefore, and (AlxGa1-x)2O3 are enabled in Applicant’s specification, the scope of the claim includes any, and all, n-type group III trioxide materials known now and in the future. Applicant does not have such a broad enabling disclosure. According to the Fed. Cir. 
The enablement requirement ensures that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims. The scope of the claims must be less than or equal to the scope of the enablement
Trustees of Boston Univ. v. Everlight Elec. Co. Ltd., 896 F.3d 1357 (Fed. Cir. 2018) (citing Nat’l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 1190, 1195–96 (Fed. Cir.
1999)). 
	Contrary to Applicant’s assertions, the scope of the claim is not limited to what was disclosed, and enabled, by the specification. As was the case in Trustees of Boston Univ. the scope of the claim can exceed the scope of what is disclosed and enabled by the specification. Id. at 1364, where the claim allowed for epitaxially growing a monocrystalline layer directly on an amorphous layer. Therefore, the scope of the claim exceeds the scope of the disclosure. The full scope of the claim is any and all n-type group III trioxide semiconductors. Applicant must enable the full scope of the claim. Id. citing Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008), in order to gain the benefit of the quid pro quo of the patent bargain. Id. 
Applicant has only enabled a small subset of n-type group III semiconductors, three. Therefore, Applicant has not enabled the full scope of the claim, and the claims are rejected under 35 USC § 112(a).
In the remarks filed December 21, 2021, (“Remarks”) Applicant attempts to argue that one of ordinary skill in the art would “consider that a semiconductor group III triode material would include GaO3, InO3, and a combination thereof and (AlxGa1-x)2O3”. Remarks at 17. However, Applicant has not limited the claim, nor their argument to just this material. Therefore, the scope of the claim exceeds what is being argued. 
Applicant next asserts that Trustees of Boston Univ. was based upon a lack of enablement due to a requirement of enabling an impossible situation. Remarks at 19. Applicant states that this is not the case with a semiconductor group III triode material such as those listed above. This argument is not persuasive. Applicant’s argument is the same argument put forth, and denied in Trustees of Boston Univ. Where in Trustees of Boston Univ. the scope of the claims allowed for six different permutations. Trustees of Boston Univ. at 1360. The Court took issue with the sixth permutation, Id., finding that it was this sixth permutation that made the claims exceed the scope of the disclosure. The Court ruled:
if BU wanted to exclude others from what it regarded as its invention, its patent needed to teach the public how to make and use that invention. That is “part of the quid pro quo of the patent bargain.” Sitrick, 516 F.3d at 999 (quoting AK Steel, 344 F.3d at 1244).
Id at 1365.
	As stated above, the scope of the claim limitation “n-type Group III trioxide material layer” includes more than the material being argued by Applicant; it includes material other than GaO3, InO3, and a combination thereof  and (AlxGa1-x)2O3. It includes -all n-type Group III trioxide material layer know now and in the future. Applicant does not have support this broad limitation.
	Further, Applicant’s reliance upon the declaration of Prof. Xing (filed December 21, 2021) does not change the fact that the scope of the claim exceeds the scope of what was disclosed and enabled by the specification. Applicant’s use of what one of ordinary skill in the art knows (i.e. gap-filling) “cannot substitute for a basic enabling disclosure”,  Trustees of Boston Univ. at 1364, of the full scope of the claimed invention. Id. with citations omitted. Applicant needs to limit the scope of the claim to what they have disclosed.1
[i]f [Applicant] want[]s to exclude others from what it regarded as its invention, its patent needed to teach the public how to make and use [the full scope of] that invention. That is “part of the quid pro quo of the patent bargain.” Id. citing Sitrick, 516 F.3d at 999 (quoting AK Steel, 344 F.3d at 1244).
The court has stated that “[n]egative claim limitations are adequately supported when the specification describes a reason to exclude the relevant limitation.” Santarus, Inc. v. Par Pharma., Inc., 694 F.3d 1344, 1351 (Fed. Cir. 2012). Applicant provides no reason to exclude the p-type material in their negative limitation. Further, specification does not covey the necessary information to state the device contains no p-type material as the specification is silent. Applicant’s originally considered the having p-type material, and reliance now upon a negative limitation remove said material will not suffice as one of ordinary skill in the art would not understand the negative limitation to necessarily be present in the disclosure. Novartis Pharma. Corp. v. Accord Health., Inc., 38 F.4th 1013, 1020 (Fed. Cir. 2022).2


New Matter
Claims 1-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, and 21,
The claim contains new matter. The new matter is the negative limitation of “no p-type semiconducting layer being used in the vertical gallium oxide (Ga2O3) device”. After reviewing the specification there is no mention of the device lacking, or having no, p-type semiconductor layer. Original claim 1, under AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244 (Fed. Cir. 2003), encompasses p-type material. This is because original claim 17 had a p-type semiconductor material for the gate conductive layer. Therefore, the original disclosure empompasses having a p-type material in the vertical Ga2O3 device. 
Under MPEP 2173.05(i), any negative limitation or exclusionary proviso must have basis in the original disclosure. There is no basis for excluding the p-type material in the original disclosure. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. As stated there is no basis in the originally filed disclosure for this negative limitation.
Further, under MPEP 2163.05(II), the introduction of a claim change, the negative limitation, which is not supported by the as-filed disclosure is a violation of the written description requirement. Fujikawa v. Wattanasin, 93 F.3d 1559, 1571 (Fed. Cir. 1996). Here, Applicant’s undisclosed species, a species which has no p-type regions, is such a violation because Applicant has narrowed the claim by introducing subject matter which finds no support in the originally filed disclosure. 
	Applicant’s argument that ¶ 0032 supports the negative limitation is not persuasive. The element at issue is the gate conductive layer (i.e. the conductive gate layer) is element 6 in Applicant’s figures. Claim 1, as informed by the entire originally filed disclosure encompassed the limitations of claim 17, such that the gate conductive layer could be a p-type layer, or a p-type layer in combination with other material. Therefore, it was clearly disclosed that the device of claim 1 has, or could have, a p-type layer, and there was no discussion or explicitly excluding this material. Silence is not a disclosure, and therefore cannot provide support for a negative limitation.
 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17,
Claim 1 claims a “conductive gate layer”. Claim 17 claims “the gate conductive layer”. Therefore, claim 17 lacks antecedent basis in claim 1. 
It appears that claim 17 should be “the conductive gate layer”. Examiner will examine claim 17 such that it is consistent with claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25, 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (US 2004/0079989 A1) (“Kaneko”), in view of Higashiwaki et al. "Development of gallium oxide power devices", Phys. Status Solidi A 211, No. 1, 21–26 (2014) / DOI 10.1002/pssa.201330197 (“Higashiwaki”), in view of Hoshi (US 5,939,754) (“Hoshi”),
Regarding claims 1, and 21, Koneko teaches at least in figure 20, when combined with figure 22:
a substrate (10); 
an n-type drift layer (20) disposed on a surface of the substrate (10); 
an n-type semiconducting channel (region of 20 that is surrounded by 13; hereinafter A) extending from a surface of the n-type drift layer (20), 
the n-type semiconducting channel (A) being one of fin-shaped or nanowire shaped (A is shaped like a fin); 
an n-type source layer disposed on the channel (13 and 18 from figure 22); 
the source layer (13 and 18) has a higher doping concentration than the n-type semiconducting channel (figure 22 element 18 is N+ and this is higher doping than N- of A) (it would have been obvious to one of ordinary skill in the art to add element 18 from figure 22 into figure 1 as Kaneko teaches that by adding 18 as shown in figure 22 one can create an ohmic connection between the source 80 and the channel, ¶ 0191); 
no p-type semiconducting layer being used in the vertical gallium oxide (Ga2O3) device (figure 20 and figure 22 show no p-type semiconductor layer); 
a first dielectric layer (30) on the n-type Ga2O3 drift layer and on sidewalls of the n-type semiconducting channel (30 is so located); 
a conductive gate layer (40) deposited on at least a portion of the first dielectric layer (30) and insulated from the n-type source layer (13/18), n-type semiconducting channel (A) as well as n-type drift layer (20); 
an ohmic source contact (80) deposited over the n-type source layer (13/18);
the source contact (80) being configured not to be in electrical contact with the conductive gate layer (40).

Kaneko does not teach:
The n-type drift layer is a Ga203 drift layer.
Kaneko teaches:
A SiC drift layer.

Higashiwaki teaches:
That one would want to replace SiC with Ga203 because it is an “ideal material for power devices in ultrahigh-voltage” devices. Pg. 21 at col. 1. Therefore, it would have been obvious to one of ordinary skill in the art to replace the Si of Hoshi with Ga203 because this material will meet or exceed the performance of Si and Sic. Abstract.
Kaneko does not teach:
a second dielectric layer deposited over the conductive gate layer, covering completely the conductive gate layer on channel sidewalls; and 
an ohmic source contact over at least a part the second dielectric layer

Hoshi teaches:
a second dielectric layer (9) deposited over the conductive gate layer (11), covering completely the conductive gate layer (11) on channel sidewalls (20); and 
an ohmic source contact (12) over at least a part the second dielectric layer (9).
It would have been obvious to one of oridary skill in the art to replace the source electrode of Kaneko with the source electrode of Hoshi as Hoshi’s source electrode is 1) an obvious source electrode variant to Kanekos, and 2) would allow one of ordinary skill in the art to connect the two source connections shown in Kaneko together. Further, by implement this combination one of ordinary skill in the art would want to make sure that the gate is insulated from the source, and thus would add the second insulating layer.
The combination is shown below in Examiner’s Annotated Figure 1 below.

    PNG
    media_image1.png
    514
    589
    media_image1.png
    Greyscale

Regarding claim 2, Koneko teaches at least in figure 20, when combined with figure 22:
further comprising a drain layer (90) in electrical contact with the n-type drift layer (20) at a location opposite to a channel location (90 is opposite to A).
Regarding claim 3, 
Kaneko teaches:
the substrate (10) is one of the following: Ga203, AlN, SiC, diamond, sapphire, Si, BN, and combinations thereof (Table 1).

Higashiwaki teaches at least in figure 6(a):
the substrate is one of the following: Ga203, AlN, SiC, diamond, sapphire, Si, BN, and combinations thereof (Ga203).

Hoshi teaches at least in figure 6:
the substrate (15) is one of the following: Ga203, AlN, SiC, diamond, sapphire, Si, BN, and combinations thereof (Si).
Regarding claims 4, and 22, Koneko teaches at least in figure 20, when combined with figure 22:
wherein the substrate (20) is conductive (20 is conductive).
Regarding claim 5, Kaneko teaches:
wherein the drift layer (Sn-doped n- Ga203) has a doping concentration of 1014 cm-3 - 1018 cm-3 (this is shown in figure 5(b).
Regarding claim 6, Kaneko teaches:
wherein the n-type source layer (13/18) has a height at least 20 nm from the n-type semiconducting channel (A) (¶ 0105, where 18 can have a thickness of 0.1-10 µm).
Regarding claim 7, Kaneko does not teach:
wherein the n-type source layer has a same cross-sectional area as the n-type semiconducting channel.

Hoshi teaches at least in figure 6:
The highly doped region 21 (N+doped) can have the same cross-sectional area as the channel region (20). 
It would have been obvious to one of ordinary skill in the art to change the shape of 13/18 of Kaneko to have the same shape as Hoshi 21. One of ordinary skill in the art could have made this substitution as it would preserve the same functionality of Kaneko’s source layer, and would target the source layer to the region where it is needed.
Regarding claim 8,
wherein the n-type source layer (Kaneko 13/18) is formed from n-type Ga203 material having a higher donor doping concentration than the n-type semiconducting channel (Kaneko A) (based upon the analysis of claim 1 above it would have been obvious to one of ordinary skill in the art that 15, 16, 20, and 21 would all be formed of Ga203 this is because it is obvious to substitute Si and SiC with Ga203.)
Regarding claim 9, Kaneko does not clearly show:
further comprising a gate metal pad deposited on the conductive gate layer (v40); 
the gate metal pad being deposited a predetermined distance away from that channel (A).
However, it would have been obvious to one of ordinary skill in the art to add a gate metal pad to the device of Kaneko. This is because Kaneko shows that 40 is connected to the gate. The gate pad is a transitional layer of metal in order to connect the gate to external, or other die internal elements.
Regarding claim 10, Kaneko teaches: 
wherein a height of the n-type semiconducting channel (A) covered by the conductive gate layer (40) is at least larger than a width of the n-type semiconducting channel (this is a matter of choice for one of ordinary skill in the art based upon the current requirements of the device. This is because the current through the device is based upon the channel length and width. Further, the height of the gate electrode is one element in determining how much the gate can turn on, or off, the device. Therefore, this limitation is matter of choice for one of ordinary skill in the art based upon the design requirements of the device.).
Regarding claim 11-13, 23-24, and 28, Kaneko teaches:
Similar to claim 10 above, claims 11-13 are directed to the shape of the channel A, and or source 13/18. Changing the width of the channel/source and/or shape of the channel/source is a matter of choice that one of ordinary skill in the art would have found obvious. MPEP 2144.04(IV)(B).
Regarding claim 14-15, 
Kaneko teaches:
The gate insulating layer (first dielectric layer) is formed of SiO2. ¶ 0144.

Hoshi teaches at least in figure 6:
wherein each of the first and second dielectric layer are selected from one of A12O3, SiO2, HfO2, SiNx, AlN, SiON, ZrO, or La203 and combinations thereof (7, 8, 9 are all insulating material.)
Regarding claims 16, and 27 
This limitation is a matter of optimizing both the height of 30 and the height of A. This is similar to the analysis of claims 10-13. Since the prior art teaches the same structure and material as claimed it would have been obvious that it would have the same characteristic of breakdown voltage. 
Regarding claim 17, Hoshi teaches at least in figure 6:
wherein the gate conductive layer comprises at least one of Cr, Mo, W, Cu, Ni, Au, Pt, Pd, Ir, poly Si, p type semiconductor and combinations thereof (¶ 0072, where 40 can be polySi).
Regarding claim 18, Hoshi teaches at least in figure 6:
wherein the second dielectric layer (9) is also deposited over the conductive gate layer (horizontal part of 11).
Regarding claim 19, Hoshi teaches at least in figure 6:
wherein the second dielectric layer (9) extends beyond the conductive gate 1 layer (vertical part of 11).

The combination of Kaneko and Hoshi teach
wherein a conductive field plate layer (per Applicant’s figure 7A the conductive field plate is just part of the source electrode. Therefore, any part of the source electrode which extends beyond the conductive gate can be considered the conductive field plate) extends beyond the conductive gate  layer (Kaneko 40) and over the second dielectric layer (Hoshi 9).
Regarding claims 20, and 25, 
Claim 20 is rejected for similar reasons to claim 10-13, and 16 above. Since the prior art teaches the same structure and material as claimed it would have been obvious that it would have the same characteristic of breakdown voltage. 
Regarding claim 31, Examiner Annotated Figure 1 shows:
wherein the conductive gate layer (Kaneko A) is deposited on substantially all of the first dielectric layer (Kaneko 30); 
wherein the second dielectric layer (Hoshi 9) also covers the conductive gate layer (Kaneko 40) over the n-type Ga2O3 drift layer (Kaneko 20); and
wherein the ohmic source contact (80) is deposited over the second dielectric layer covering (Hoshi 9) the conductive gate layer (Kaneko 40) on channel sidewalls (Kaneko A) and 
at least a part of the second dielectric layer (Hoshi 9) covering the conductive gate layer (Kaneko 40) over the n-type Ga2O3 drift layer (Kaneko 20).
Regarding claim 32, Examiner Annotated Figure 1 shows:
wherein the conductive gate layer (40) is deposited on a portion of the first dielectric layer (30); 
wherein the second dielectric layer (Hoshi 9) also covers the conductive gate layer (40) over the n-type Ga2O3 drift layer (20) and a portion of the first dielectric layer (30), 
the portion of the first dielectric layer (30) not being covered by the conductive gate layer (40); and 
wherein the ohmic source contact (80) is deposited over the second dielectric layer (Hoshi 9) covering the conductive gate layer (40) on channel sidewalls (A) and at least a part of the second dielectric layer (Hoshi 9) covering the conductive gate layer (40) over the n-type Ga203 drift layer (20); 

the vertical gallium oxide (Ga2O3) device also comprising a field plate conductive layer per Applicant’s figure 7A the conductive field plate is just part of the source electrode. Therefore, any part of the source electrode which extends beyond the conductive gate can be considered the conductive field plate) disposed on at least some of a portion of the second dielectric layer (Hoshi 9); 
the portion of the second dielectric layer (Hoshi 9) being disposed over the portion of the first dielectric layer (30) not being covered by the conductive gate layer (40); 
the field plate conductive layer being in contact with the ohmic source contact (since the field plate is part of the source contact they are in contact).
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko, in view of Higashiwaki, in view of Hoshi, in view of Matsuzaki et al., "Field-induced current modulation in epitaxial film of deep-ultraviolet transparent oxide semiconductor Ga2O3", Appl. Phys. Lett. 88, 092106 (2006); https://doi.org/10.1063/1.2179373 (“Matsuzaki”).
Regarding claim 26, 
	The prior art does not explicitly teach:	
	The substrate is insulating.

	Matsuzaki teaches:
Ga203 devices can be formed on insulating substrates. Pg. 88 at col. 2.
It would have been obvious to one of ordinary skill in the art to form the device of claim 1 on an insulating substrate as it would allow one to grow high quality Ga203 films.

Response to Arguments

Applicant’s arguments, filed December 21, 2022, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kaneko, in view of Higashiwaki, in view of Hoshi.
This is considered new grounds of rejection as the previous rejection used Hoshi as the primary reference which was modified by Kaneko, and Higashiwaki. Additionally, Applicant’s arguments are directed to this combination. Applicant’s arguments are not directed to the new combination of references. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes Applicant has not pointed to where in the specification they have support for any n-type Group III trioxide material other than Ga2O3. It appears that Applicant is relying upon the declaration of Prof. Xing, and attorney arguments for this gap-filling material.
        2 If silence were generally sufficient, all negative limitations would be supported by a silent specification. If, however, a patent owner could establish that a particular limitation would always be understood by skilled artisans as being necessarily excluded from a particular claimed method or apparatus if that limitation is not mentioned, the written description requirement would be satisfied despite the specification's silence. Novartis Pharma. Corp. v. Accord Health., Inc. at 1017-18. There is no evidence the negative limitation is necessarily excluded.